[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 90 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 91 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 92 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 93 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 94 
To the extent that the judgment herein depends upon competent evidence properly submitted to the jury, the unanimous affirmance in the Appellate Division precludes the possibility of further review. We are asked, however, to pass upon certain legal question raised at the trial, which depend for their correct solution upon a proper view of the evidence and a clear understanding of the charge *Page 97 
to the jury. For that reason we preface our discussion with a rather voluminous statement of the facts which are pertinent to the legal questions to be reviewed. The action is brought, as has been stated, to charge the defendant with the damages sustained by the plaintiffs through the alleged negligence of the former in transmitting a telegraphic message sent by the latter from New York to New Orleans. The message as written by the plaintiffs was: "Ellis N.O. Sell 20 thousand Mch. 12.70. Weld," and as received by the New Orleans representative of the plaintiffs it had been so changed and transposed as to read: "Sell twenty thousand March 1207. Well." The import of the message as sent was well understood by the plaintiffs, their correspondents, and the operators of the defendant. It contained a direction to sell twenty thousand bales of cotton for March delivery at 12.70 cents per pound, which was understood by all concerned to mean a sale at 12.70 cents or more. The message as received was quite as clearly understood to mean a sale of twenty thousand bales of cotton for March delivery at 12.07 cents or more. The New Orleans representatives of the plaintiffs followed the instructions set forth in the message as received, sold the designated number of bales at various prices below 12.70 cents and when the error was discovered by the plaintiffs they directed their representatives to purchase at once twenty thousand bales of cotton for March delivery at the best prices obtainable. This was done in the New Orleans market at prices below 12.70 but above the prices at which the plaintiffs' representatives had previously sold, and the net result was a loss to the plaintiffs of $27,565.
As the original message was not "repeated" the learned trial court charged the jury that the conditions printed on the blank or form upon which it was sent were binding upon the plaintiffs, and absolved the defendant from liability for damages unless they were occasioned by the defendant's gross negligence. Under the unanimous affirmance by the Appellate Division of the judgment recovered by the plaintiffs, the defendant's gross negligence must be deemed to have been *Page 98 
conclusively established, and the only question in that behalf which we have power to consider is whether the rule of liability given to the jury by the trial judge correctly states the law.
The liability of telegraph companies in respect of the business which they carry on is regulated by two things: 1. By contract. 2. By the nature of their quasi public employment. In the absence of any special contract limiting or regulating their liability, they do not insure the safe and accurate transmission of messages, but they are bound to transmit them with a degree of care and diligence adequate to the business which they undertake. The liability which a telegraph company assumes under this general rule may, however, be limited by special contract, and that is to-day the universal practice. As it is a business requiring employees of peculiar skill, so it is also subject to atmospheric and physical disturbances which may set at naught the greatest care and skill. It is, therefore, but right that telegraph companies should have the power to limit their liability in cases where mistakes occur through no fault on their part, or for such mistakes of their employees as will occur through ordinary negligence in spite of the most stringent regulations or the most vigilant general oversight. But manifestly this power cannot be extended further without placing the public absolutely at the mercy of those engaged in transmitting telegraphic messages. This is the reason of the rule, long since established in this state, that individuals and corporations engaged in this quasi public business, cannot contract to absolve themselves from liability for their own willful misconduct or gross negligence. They may protect themselves by contractual limitations that are reasonable, but beyond that they may not go. That is the law as laid down by this court in a number of cases. (Breeze v. U.S. Telegraph Co.,48 N.Y. 132; Kiley v. Western Union Tel. Co., 109 N.Y. 231;Pearsall v. West. Union Tel. Co., 124 N.Y. 256; Halsted v.Postal Telegraph Cable Co., 193 N.Y. 293.) The cases cited all hold that a regulation limiting the liability of a telegraph *Page 99 
company for a mistake in an "unrepeated" message to the price paid for sending it is reasouable, but that it does not relieve such a company against the consequences of its gross negligence. The charge of the trial court in this respect was, therefore, clearly correct.
Counsel for the defendant argues, however, that the charge was erroneous because the jury were instructed that the magnitude of the transaction affected by the mistake in the telegram must be considered in determining the degree of the defendant's negligence. We cannot agree with counsel in this criticism. It is true that the trial court referred to the importance of the transaction, but that was not improper in view of the conceded other facts which served to charge the defendant's operator with notice that the figures relating to amount and price were of the utmost significance. It is to be noted, moreover, that the trial court very plainly told the jury that the amount involved did not determine the degree of care to be exercised in the transmission of the message. This could be amply demonstrated by excerpts from the charge, but that would unduly extend the discussion and serve to obscure the real point in the case. We content ourselves, therefore, with the suggestion that in this regard the main charge seems to be free from any error which can be definitely stigmatized as prejudicial to the defendant.
We are of opinion also that the defendant's exceptions to that part of the main charge which relates to the measure of damages and the allowance of interest are not well taken. If the transactions between the plaintiffs and their New Orleans correspondents are assumed to have been the sale and purchase of contracts under which there was to be a future delivery of cotton it was lawful. In that aspect of the case we do not see why the measure of damages applied was not correct. The plaintiffs had the right to recover such damages as were the natural and necessary result of defendant's negligence, after the plaintiffs had exercised reasonable care in reducing their loss so far as possible. Even if it be conceded, as claimed by defendant, that plaintiffs were under no obligation *Page 100 
to buy cotton to minimize their loss, the defendant is in no position to complain when it clearly appears, as it does, that the action taken inured to its advantage. We regard as untenable the argument that the prices in March, when the cotton was to be delivered, might have been such as to result in no loss to the plaintiffs. They were not bound to await the future developments of an uncertain and speculative market, and they had the right to act in the light of existing conditions. According to these conditions the difference between the price at which the plaintiffs sold and the price at which they were able to repurchase was the fair and just measure of their damages, and since the verdict was for a much smaller sum than that to which the plaintiffs were entitled upon that basis, the defendant has no real grievance. In that connection, however, the defendant's counsel made a request to charge which is not so easily disposed of. This request is that, "If, after the plaintiffs discovered the mistake, it was practicable for them, acting with ordinary diligence and care, to have bought on the New York Cotton Exchange cotton of the same quantity and quality as that which Henican had sold for them in New Orleans, and to have done so at less price than that at which Henican had sold in New Orleans, taking into consideration freight from New York to New Orleans and all the other considerations and differences named by the plaintiff Weld in his testimony, then the jury must find a verdict for the defendant."
Assuming, as we do assume, that it was the duty of the plaintiffs to exercise reasonable diligence to minimize their damages, it must follow that it was equally their duty to annihilate them if they could. As an abstract legal proposition, therefore, this request to charge was correct, for, if the plaintiffs could have bought in the New York market at prices which would have freed them from all loss, they should have done so. It is not clear, however, that the state of the record justified this request. It appears that the classification and establishment of differences in the grades of cotton were entirely dissimilar on the two exchanges in New York and *Page 101 
New Orleans, and that there are difficulties in complying in New York with contracts made in New Orleans. Since it does not clearly appear what these difficulties were, we cannot say that the refusal to charge this request is error for which we should reverse this judgment. But there must be a reversal upon other grounds, and for that reason we have discussed this ruling so that the record may be made more definite upon another trial.
We now turn to a series of requests made by defendant's counsel, which we think should have been charged. Defendant's counsel asked the court to charge: "That, if the jury find as a fact that when plaintiffs sent the message to Ellis  Co. to sell 20,000 bales, March cotton, the plaintiffs did not intend to deliver cotton, and that it was the plaintiffs' intention that one party to the sale was to pay to the other only the difference between the prices named and the market price of the cotton at the date fixed for executing the contract, then the whole contract constituted nothing more than a wager, and the plaintiffs are entitled to a verdict for only sixty cents." And, again, "That, if the jury find as a fact that it was not the intention of the plaintiffs or of Henican, or of the persons to whom he made sales, that there should be purchase or delivery of actual cotton, but that it was understood by them all that the settlement of all such sales should be made entirely by one party paying to the other the difference between the prices named in the contracts of sale and the market price of said cotton futures, according to the fluctuations of the market, then the plaintiffs are entitled to a verdict of only sixty cents." And again, "That if the jury find as a fact that it was not the intention of the plaintiffs to deliver at any time cotton under the sales made by Henican, but that it was their intention that a contract should be made which should be closed at a future day, not by delivery of cotton and payment to plaintiffs of purchase price, but by the payment of money to the one or to the other, the party to receive the same and the amount to be paid to be determined upon a basis of the difference between the agreed price and the actual market *Page 102 
value of the cotton on the day when the contracts were to be closed, then the plaintiffs are entitled to a verdict for only sixty cents." And again, "That if the jury are not bound by the form of the transactions on the New Orleans Cotton Exchange, and if the jury find as a fact that, under the guise of contracts for the sale of cotton, the real intent of plaintiffs was not to deliver any actual cotton, but merely to speculate in the rise and fall of prices, and to close the transactions by mere payments of differences, then the plaintiffs are entitled to a verdict for only sixty cents." And again, "That in determining what was the real purpose of plaintiffs in regard to delivering actual cotton, or merely speculating in the rise and fall of prices, for the purpose of settling the transaction by the payment of differences, the jury may take into consideration the testimony of Henican that no actual cotton was delivered, but that the original transactions of sales and the subsequent purchases were settled by the payment of differences only." To all of these requests the learned trial judge responded: "Other than I have already charged on the subject I decline to charge." As the subject covered by these requests had not been referred to in the main charge, we are called upon to decide whether the exceptions taken to these refusals constitute valid grounds for a reversal of the judgment herein and the granting of a new trial.
As bearing upon the nature of the transactions between the plaintiffs and those who dealt with them through Henican, one of plaintiffs' New Orleans correspondents, Henican testified that there was no delivery of cotton, and that the transaction consisted entirely of a "settlement of differences." This testimony was supplemented by an account of sales, from which the jury might have drawn the inference that it was not the intention of the parties to these contracts to sell and deliver actual cotton, but simply to record the market fluctuations upon the basis of which settlements were to be made between the parties. This testimony, although meagre and perhaps inconclusive, was hostile to the legal presumption that the transaction were *Page 103 
lawful, and was sufficient to create an issue of fact upon which the defendant had the right to a charge embodying the substance of the requests above quoted. If the transactions between the plaintiffs and their clients or customers were mere wagering contracts, they are void under the statutes of this state and the general law of the land. The generally accepted rule upon this subject can be very simply stated. A man may lawfully sell goods or stocks for future delivery, even though he has none in his possession, if he really intends and agrees to deliver them at the appointed time. Such a transaction constitutes a valid contract, which is enforceable in the courts. But a man may not, under the guise of such a contract, enter into a naked speculation upon the rise or fall of prices, in which there is to be no delivery of property, and no payment except such as may be necessary to provide for differences arising purely from market fluctuations. Such a transaction is a mere wager, which is condemned alike by statute and public policy. (Embrey v.Jemison, 131 U.S. 343; Bigelow v. Benedict, 70 N.Y. 202;Hurd v. Taylor, 181 N.Y. 231.)
For the failure of the learned trial court to charge in substance as requested upon this branch of the case, the judgment herein must be reversed and a new trial granted, with costs to abide the event.
CULLEN, Ch. J., GRAY, VANN, WILLARD BARTLETT and CHASE, JJ., concur; HISCOCK, J., concurs in result.
Judgment reversed, etc.